Exhibit 10.4

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits

the information subject to the confidentiality request. Omissions are designated
as [*]. A complete

version of this exhibit has been filed separately with the Securities and
Exchange Commission.

REMOTE SCHEDULING AMENDMENT TO

TIVO INTERACTIVE PROGRAM GUIDE

LICENSE AGREEMENT

THIS REMOTE SCHEDULING AMENDMENT TO THE TIVO INTERACTIVE PROGRAM GUIDE LICENSE
AGREEMENT (this “AMENDMENT”), having an effective date of August 23, 2006
(“AMENDMENT EFFECTIVE DATE”) amends the TiVo Interactive Program Guide License
Agreement having an effective date of June 6, 2003 (the “RETAIL AGREEMENT”), as
amended by the Service Provider Amendment, having an effective date of
August 23, 2006 (the “SERVICE PROVIDER AMENDMENT,” the RETAIL AGREEMENT, as
amended by the SERVICE PROVIDER AMENDMENT shall be referred to as the
“AGREEMENT”) and is made and entered into by and between GEMSTAR – TV GUIDE
INTERNATIONAL, INC., including all of its SUBSIDIARIES (hereinafter collectively
referred to as “GEMSTAR”), and TIVO INC., including all of its SUBSIDIARIES
(hereinafter collectively referred to as “TIVO”). All capitalized terms used in
this AMENDMENT and not otherwise defined herein shall have the meaning defined
in the AGREEMENT.

RECITALS

The PARTIES desire to amend the AGREEMENT in accordance with the terms and
conditions set forth herein in order to revise and clarify the obligations of
the PARTIES with respect to the deployment of TIVO’s remote scheduling feature
accessible from GEMSTAR’s tvguide.com website.

AMENDMENT

1. Section 2 of the AGREEMENT is hereby revised to incorporate the following new
definition as new Section 2.30A.

2.30A “TIVO REMOTE SCHEDULING” shall mean scheduling the recording of television
programs solely to a TIVO PVR DEVICE via the internet, as accessed through a
personal computer (regardless of operating system or hardware) and displayed via
a standard internet web browser application.

2. Section 9.4 of the AGREEMENT is hereby deleted and replaced in its entirety
with the following:

9.4 REMOTE SCHEDULING. TIVO hereby agrees to provide GEMSTAR with access to the
TIVO REMOTE SCHEDULING feature solely for access from GEMSTAR’s tvguide.com
website as soon as commercially possible, but in any event within [*] of the
AMENDMENT EFFECTIVE DATE, subject to each PARTY fulfilling its responsibilities
and obligations set forth in the PROJECT PLAN (as defined below), and shall
continue to support TIVO REMOTE SCHEDULING through the expiration of the current
TERM of the RETAIL AGREEMENT, unless terminated earlier in accordance with the
provisions of Sections 6.2, 6.3 or 6.4 of the AGREEMENT. Upon thirty (30) days’
written notice to TIVO prior to the expiration of the current TERM, GEMSTAR may
elect to renew this AMENDMENT for a period of [*], which renewal, in and of
itself, will not result in a renewal or extension of the TERMS, or any rights
granted to TIVO [*]. For the avoidance of doubt, GEMSTAR shall have the option
to elect to renew this AMENDMENT and the corresponding support for TIVO REMOTE
SCHEDULING from GEMSTAR’s tvguide.com website as set forth above even if (1) the
PARTIES are not able to renew or extend the licenses granted to TIVO [*], and/or
(2) TIVO elects not to renew the licenses granted to TIVO [*].

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Following are the terms and conditions under which GEMSTAR will provide TIVO
with certain specifications on its data structure and TIVO will develop a data
mapping tool and any other customized tools or related documentation required to
enable GEMSTAR’s access to the TIVO REMOTE SCHEDULING feature from GEMSTAR’s
tvguide.com website (the “TOOLS”).

a. PROJECT PLAN. The plan attached hereto as Schedule A (the “PROJECT PLAN”)
sets forth the specific responsibilities and obligations that must be delivered
by each PARTY and the completion dates for each task.

b. COSTS. All costs incurred in the development and maintenance of the TOOLS and
operation of the TIVO REMOTE SCHEDULING feature from GEMSTAR’S tvguide.com
website shall be borne by [*] as set forth in the PROJECT PLAN or who is
otherwise specifically responsible for such development and maintenance.
However, if the maintenance costs borne by TIVO in order to support TIVO REMOTE
SCHEDULING from the tvguide.com website exceed [*], GEMSTAR shall either pay the
excess or TIVO shall have the right to terminate the TIVO REMOTE SCHEDULING
functionality. For the avoidance of doubt, the maintenance costs to be
considered shall only include maintenance costs directly related to enabling
TIVO REMOTE SCHEDULING via tvguide.com.

c. OWNERSHIP. Any rights and intellectual property associated with and/or
incorporated in the TOOLS developed hereunder shall be owned solely by TIVO. For
the avoidance of doubt, this shall not include any rights in the GEMSTAR
IPG-RELATED PATENTS or other intellectual property owned or controlled by
GEMSTAR prior to the development of the TOOLS.

d. LIMITED USE OF TOOLS BY TIVO. TIVO hereby agrees that its use of any portion
of the TOOLS that is specific to the GEMSTAR data structure shall be limited
solely to the extent necessary to enable GEMSTAR to access the TIVO REMOTE
SCHEDULING feature from GEMSTAR’s tvguide.com website during the TERM. TIVO
shall not use any portion of the TOOLS that is specific to the GEMSTAR data
structure for any other purpose.

e. LIMITED LICENSE TO USE TIVO TRADEMARK. Subject to the terms and conditions of
this AGREEMENT, TIVO hereby grants to GEMSTAR a limited, nonexclusive,
fully-paid, nontransferable, non-sublicensable royalty-free right and license to
use the TIVO logo solely in association with the TIVO REMOTE SCHEDULING feature
as expressly required by this AGREEMENT and in accordance with TIVO’s standard
trademark usage guidelines as published at http://www.tivo.com/resources. TIVO
may terminate the license granted in this Section 9.4.e immediately upon written
notice to GEMSTAR in the event of any unauthorized use of the TIVO logo or other
breach of this Section 9.4.

f. BRANDING. GEMSTAR shall display the TIVO logo [*] of the TIVO REMOTE
SCHEDULING features by END-USERS of a TIVO PVR DEVICE in a [*] by the PARTIES.
GEMSTAR shall submit a sample of the proposed placement of the TIVO logo to TIVO
for its approval, such approval not to be unreasonably withheld, so long as the
TIVO logo is [*] placed [*] and is used solely in conjunction with remote
scheduling for TIVO PVR DEVICES.

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

g. ADVERTISING. Notwithstanding anything to the contrary in this AGREEMENT,
GEMSTAR shall not use the TIVO REMOTE SCHEDULING feature within any [*] (or
otherwise in a manner that would suggest that the TIVO REMOTE SCHEDULING feature
is associated with any of the foregoing), whether or not such third party
purchases such [*], without the prior written consent of TIVO, which consent may
be withheld in TIVO’s sole discretion.

h. PRESS RELEASE. Following execution of this AMENDMENT, the PARTIES shall issue
a mutually approved joint press release stating their intention to enable the
TIVO REMOTE SCHEDULING functionality on the tvguide.com website.

i. CONFIDENTIALITY. The TOOLS and any information exchanged by the PARTIES in
order to accomplish the tasks set forth in the PROJECT PLAN shall be deemed
“CONFIDENTIAL” as that term is used in the AGREEMENT.

3. Each of the PARTIES hereto represents that it has the right to perform its
obligations under this AMENDMENT.

4. Effect of Amendment. All terms and conditions of the AGREEMENT shall remain
in full force and effect, unless expressly modified and amended by this
AMENDMENT.

5. Precedence. In the event of any inconsistency or conflict between the terms
and conditions of this AMENDMENT and the AGREEMENT, the terms and conditions of
this AMENDMENT shall govern and control.

IN WITNESS WHEREOF, the PARTIES hereto have caused this AMENDMENT to be executed
by their respective duly authorized representatives to be effective as of the
date first written above.

 

GEMSTAR-TV GUIDE INTERNATIONAL, INC.     TIVO INC. By:  

/s/ Mike McKee

   

By:

 

/s/ Matthew Zinn

Printed Name:

 

Mike McKee

   

Printed Name:

 

Matthew Zinn

Title:

 

Chief Operating Officer

   

Title:

 

SVP, General Counsel

Date:

 

8/23/06

   

Date:

 

8/23/06

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

PROJECT PLAN

[*]

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.